Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sadeghi et al. (US 2017/0019218 A1).
Sadeghi teaches a frame boundary offset for multiple overlapping cells using TDD UL/DL configurations in Figure 10, where the frame boundary offsets may be informed via higher layer signaling (paragraph 0164) and the frame offset value is in a unit of  a slot (3 subframes slots for FOffset in Figure 10 and paragraph 0160).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
5. (New) A terminal (Terminal in Sadeghi’s Figure 1b) comprising: 
a receiver (Transceiver 120) that receives, by using higher layer signaling (Frame boundary offsets via higher layer signaling in paragraph 0164)  , offset information regarding an offset between a frame boundary of a first cell and a frame boundary of a second cell (Frame boundary offset of overlapping cells in Figure 10) ; and 
a processor (Processor 118 in Sadeghi’s Figure 1B)  that determines the offset based on the offset information (Frame boundary offset is determined based on the FOffset information in paragraph 0160)  .

6. (New) The terminal according to claim 5, wherein the offset information indicates an offset value in a unit of slot used in at least one of the first cell and the second cell (FOffset value is in unit of a subframe slot such as 3 slots in Figure 10 and paragraph 0160)  .

7. (New) The terminal according to claim 5, wherein the processor determines, based on the offset information, that the frame boundary of the second cell is a position shifted by the offset from the frame boundary of the first cell (Frame boundary offset is determined based on the FOffset information in paragraph 0160 where the cell frame boundaries are shifted in position as shown in Figure 10).

8. (New) A radio communication method for a terminal  (Terminal in Sadeghi’s Figure 1b) , comprising: 
receiving, by using higher layer signaling (Frame boundary offsets via higher layer signaling in paragraph 0164)  , offset information regarding an offset between a frame boundary of a first cell and a frame boundary of a second cell (Frame boundary offset of overlapping cells in Figure 10); and 
determining the offset based on the offset information (Frame boundary offset is determined based on the FOffset information in paragraph 0160).

9. (New) A base station (eNodeB base station in Sadeghi’s Figure 1C)  comprising: 
a processor (Base station may be a wireless router in paragraph 0033, where a processor is an inherent feature in order to process the RATs listed in paragraph 0033) that generates offset information regarding an offset between a frame boundary of a first cell and a frame boundary of a second cell (Frame boundary offset of overlapping cells in Figure 10 wherein the Frame boundary offset FOffset in paragraph 0160 must be generated in order to transmit via higher layer signaling); and 
a transmitter (Base station is a base transceiver station (BTS) in paragraph 0027) that transmits, by using higher layer signaling (Frame boundary offsets via higher layer signaling in paragraph 0164)  , the offset information to a terminal (Terminal in Sadeghi’s system in Figure 1C).

10. (New) A system comprising a terminal and a base station (System in Sadeghi’s Figure 1C), wherein the terminal comprises: 
a receiver (Transceiver 120 in Figure 1B) that receives, by using higher layer signaling (Frame boundary offsets via higher layer signaling in paragraph 0164)  , offset information regarding an offset between a frame boundary of a first cell and a frame boundary of a second cell (Frame boundary offset of overlapping cells in Figure 10); and 
a processor that determines the offset based on the offset information (Frame boundary offset is determined based on the FOffset information in paragraph 0160), and wherein the base station transmits the offset information to the terminal (Frame boundary offsets via higher layer signaling in paragraph 0164 is inherently transmitted by the base station).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 30, 2022